Exhibit 2.1 Execution Version TRANSFER AGREEMENT BY AND AMONG CAMAC ENERGY INC. CAMAC PETROLEUM LIMITED CAMAC ENERGY HOLDINGS LIMITED CAMAC INTERNATIONAL (NIGERIA) LIMITED AND ALLIED ENERGY PLC Dated: November 19, 2013 TABLE OF CONTENTS Page Article I Transfer of Contract Rights; Related Transactions 3 Section1.1 Transfer of Transferred Interests 3 Section1.2 Complete Transfer 3 Section1.3 Release and Discharge 3 Section1.4 No Assumption of Liabilities 4 Article II Consideration; Adjustments to Consideration 4 Section2.1 Consideration Shares 4 Section2.2 Cash Consideration 4 Section2.3 Determination of the Adjusted Cash Consideration 4 Article III The Closing 6 Section3.1 Closing 6 Section3.2 Deliveries of the Parties 7 Article IV Representations and Warranties of the Allied Parties 7 Section4.1 Organization and Standing 7 Section4.2 Power and Authority 7 Section4.3 No Conflicts 8 Section4.4 Representations Related to the OMLs, the PSC and the Transferred Contracts 8 Section4.5 Litigation 10 Section4.6 Consents and Approvals 10 Section4.7 Licenses, Permits, Etc 10 Section4.8 Material Contracts and Commitments 10 Section4.9 Taxes 10 Section4.10 Brokers; Schedule of Fees and Expenses 11 Section4.11 OML Financial Statements; Undisclosed Liabilities 11 Section4.12 Foreign Corrupt Practices 11 Section4.13 Money Laundering Laws 12 Section4.14 OFAC 12 Section4.15 Environmental Matters 12 Section4.16 Bankruptcy 13 Section4.17 Securities Laws Matters 13 Section4.18 Indigenous Status 15 Section4.19 Personal Property 15 Section4.20 Ownership of Shares 15 Article V Representations and Warranties of CEI 15 Section5.1 Organization and Standing 15 Section5.2 Organizational Documents 16 i Section5.3 Power and Authority; Approval and Fairness 16 Section5.4 No Conflicts 17 Section5.5 Material Contracts 17 Section5.6 Capitalization 19 Section5.7 Consideration Shares Validly Issued 21 Section5.8 Litigation 21 Section5.9 Consents and Approvals 21 Section5.10 Brokers; Schedule of Fees and Expenses 21 Section5.11 CEI Financial Statements; Undisclosed Liabilities 22 Section5.12 Absence of Certain Changes or Events 22 Section5.13 Foreign Corrupt Practices 25 Section5.14 Money Laundering Laws 25 Section5.15 OFAC 25 Section5.16 Environmental Matters 25 Section5.17 Taxes 26 Section5.18 Title 26 Section5.19 Accounts Receivable 27 Section5.20 SEC Reports 27 Section5.21 Investment Company 27 Article VI Covenants of the Allied Parties 28 Section6.1 General Conduct of Business; Maintenance of the Transferred Interests, the OMLs and the PSC 28 Section6.2 Notice of Allied Material Adverse Effect 29 Section6.3 Related Tax Returns 30 Section6.4 Access to Information 30 Section6.5 Exclusivity; No Other Negotiations 31 Section6.6 Fulfillment of Conditions 32 Section6.7 Regulatory and Other Authorizations; Notices and Consents 32 Section6.8 Proxy Statement 32 Section6.9 Delivery of OML Financial Statements; Financing Cooperation 33 Section6.10 Employment Matters 34 Article VII Covenants of the CEI Parties 34 Section7.1 Adverse CEI Recommendation 34 Section7.2 Proxy Statement Filing; Special Meeting; Special Dividend 35 Section7.3 SEC Filings 36 Section7.4 Notice of CEI Material Adverse Effect 36 Section7.5 Allied Consent Required 36 Section7.6 Fulfillment of Conditions 37 Section7.7 Regulatory and Other Authorizations; Notices and Consents 37 Section7.8 Contingent Performance Payments 37 Section7.9 Conduct Related to the OMLs 38 Article VIII Additional Agreements and Covenants 38 Section8.1 Disclosure Schedules 38 ii Section8.2 Confidentiality 38 Section8.3 Public Announcements 39 Section8.4 Fees and Expenses 39 Section8.5 Deemed Completion of Milestones 39 Section8.6 Transfer of Equity Ownership 39 Section8.7 Certain Disclaimers 40 Section8.8 Further Assurances 41 Section8.9 Voting Agreement 41 Section8.10 Maintain CEI Listing 41 Section8.11 Services Agreement 42 Article IX Conditions to Closing 42 Section9.1 Joint Conditions Precedent 42 Section9.2 Allied Parties Conditions Precedent 42 Section9.3 CEI Conditions Precedent 44 Article X Indemnification 45 Section10.1 Survival 45 Section10.2 Indemnification by the Allied Parties 45 Section10.3 Indemnification by CEI 46 Section10.4 Limitations on Indemnity 46 Section10.5 Defense of Third-Party Claims 47 Section10.6 Determining Damages 48 Section10.7 Right of Setoff 49 Section10.8 Limitation on Recourse; No Third-Party Beneficiaries 49 Section10.9 Financing Default . 49 Article XI Termination 50 Section11.1 Methods of Termination 50 Section11.2 Effect of Termination 51 Article XII Miscellaneous 52 Section12.1 Notices 52 Section12.2 Amendments; Waivers; No Additional Consideration 52 Section12.3 Adjustments to Payment of Purchase Price 52 Section12.4 Interpretation 52 Section12.5 Severability 52 Section12.6 Counterparts; Facsimile Execution 52 Section12.7 Entire Agreement; Third-Party Beneficiaries 52 Section12.8 Governing Law; Submission to Jurisdiction; Waiver of Jury Trial 53 Section12.9 Dispute Resolution 53 Section12.10 Specific Performance; Other Remedies 54 Section12.11 Assignment 54 Section12.12 Governing Language 54 iii ANNEX ANNEX A Definitions ANNEX B Description of OMLs ANNEX C Transferred Contracts and Other Assets ANNEX D Adjustments ANNEX E Adjustment Statements ANNEX F Form of Share Purchase Agreement ANNEX G Form of Right of First Refusal and Corporate Opportunities Agreement ANNEX H Form of Assignment and Bill of Sale ANNEX I Form of Novation Agreement ANNEX J Form of Registration Rights Agreement ANNEX K Form of Convertible Note ALLIED DISCLOSURE SCHEDULES Allied Disclosure Schedule 4.4(a) Material Default Allied Disclosure Schedule 4.4(b) Contracts Allied Disclosure Schedule 4.4(c) Claims Allied Disclosure Schedule 4.4(d) Funding and Other Obligations Allied Disclosure Schedule 4.5 Litigation Allied Disclosure Schedule 4.6 Allied Consents and Approvals Allied Disclosure Schedule 4.15 Allied Environmental Matters Allied Disclosure Schedule 4.20 Ownership of Shares Allied Disclosure Schedule 6.1(a) Business Operations and Organization Allied Disclosure Schedule 6.1(b) OML Related Business Operations Allied Disclosure Schedule 6.8 Proxy Statement Information CEI DISCLOSURE SCHEDULES CEI Disclosure Schedule 5.2 Violations of CEI Constituent Instruments CEI Disclosure Schedule 5.5 CEI Material Contracts; Waivers CEI Disclosure Schedule 5.6(a) Authorized and Outstanding Equity Interests; Reserved Equity Interests CEI Disclosure Schedule 5.6(c) Equity Interest Repurchase, Redemption, Disposal and Guarantee Obligations; Voting Agreements CEI Disclosure Schedule 5.6(d) Rights; Liens CEI Disclosure Schedule 5.9 CEI Consents and Approvals CEI Disclosure Schedule 5.10 Broker’s Fees CEI Disclosure Schedule 5.12 Absence of Certain Changes or Events CEI Disclosure Schedule 5.16 CEI Environmental Matters CEI Disclosure Schedule 5.18 Personal Property Liens CEI Disclosure Schedule 5.19 Accounts Receivable CEI Disclosure Schedule 6.10 Designated Employees CEI Disclosure Schedule 7.5 Allied Required Consent iv TRANSFER AGREEMENT THIS TRANSFER AGREEMENT, dated as of November 19, 2013 (this “ Agreement ”), by and among CAMAC ENERGY INC., a corporation incorporated in the State of Delaware, USA (“ CEI ”), CAMAC PETROLEUM LIMITED, a company incorporated in the Federal Republic of Nigeria and a wholly owned subsidiary of CEI (“ CPL ,” and together with CEI, the “ CEI Parties ”); CAMAC ENERGY HOLDINGS LIMITED, a Cayman Islands company (“ CEHL ”); CAMAC INTERNATIONAL (NIGERIA) LIMITED, a company incorporated in the Federal Republic of Nigeria (“ CINL ”) and a wholly owned subsidiary of CEHL; and ALLIED ENERGY PLC (formerly, Allied Energy Resources Nigeria Limited), a company incorporated in the Federal Republic of Nigeria and a wholly owned subsidiary of CEHL (“ Allied ,” and together with CEHL and CINL, the “ Allied Parties ”). Each of the parties to this Agreement is individually referred to herein as a “ Party ” and collectively as the “ Parties .” Capitalized terms used herein that are not otherwise defined herein shall have the meanings ascribed to them in AnnexA hereto. BACKGROUND A. CEI and its Subsidiaries are engaged in the business of oil and gas development, production and distribution. B. On June3, 1992, Allied was awarded Oil Prospecting License 210 (“ OPL 210 ”) by the Federal Republic of Nigeria, 2.5% of the interest in which Allied subsequently assigned to CINL, on September30, 1992, pursuant to an assignment agreement by and between Allied and CINL. C. On August28, 2002, Allied and CINL were granted Oil Mining Lease 120 and Oil Mining Lease 121 (as further described in Annex B hereto, the “ OMLs ”) by the Federal Republic of Nigeria, with respect to OPL 210, for a term of 20years commencing on February27, 2001. D. On July22, 2005, Allied, CINL and the Nigerian AGIP Exploration Limited (“ NAE ”), entered into a Production Sharing Contract (the “ PSC ”) setting out the terms of agreement in relation to petroleum operations in the area covered by the OMLs. E. On April 7, 2010, Allied and CINL novated to CPL the beneficial ownership of their respective interests in and all of their rights and obligations then existing under the PSC in relation to that certain oilfield asset known as the Oyo Field in the OMLs (the “ Oyo Field ”). F.On February 15, 2011, Allied and CINL novated to CPL the beneficial ownership of their respective interests in and all of their rights and obligations then existing under the PSC in relation to the remainder of the OMLs. G.On June 29, 2012, Allied acquired from NAE all of NAE’s beneficial ownership and interest in and all of NAE’s rights and obligations then existing under the PSC. H.CEI desires to acquire (i) all of Allied’s remaining interest in the PSC subject to certain remaining rights and obligations of Allied under the PSC that are required by Law to remain with Allied (the “ ContractRights ”), (ii) the benefits and rights to require performance of the obligations of Allied under the PSC that are required by Law to remain with Allied and (iii) certain other Contracts (as further described in Annex C , the “ Transferred Contracts ”) and tangible assets relating to the OMLs (as further described in Annex C , the “ Other Assets , ” and together with the Contract Rights and Transferred Contracts, the “ Transferred Interests ”), for consideration consisting of 497,454,857 shares of CEI’s common stock, par value $0.001 per share (the “ Common Stock ”), cash in the amount of one hundred seventy million dollars ($170,000,000) and a fifty million dollar ($50,000,000) convertible subordinated promissory note. Allied and CINL shall retain all record right, title and interest in and to the OMLs, subject to the PSC, this Agreement and the Transaction Documents (as defined herein). -1- I. Concurrently with the Closing, the Parties will enter into, or cause their Affiliates to enter into, the Transaction Documents. J.As a condition precedent to the Closing, CEI will enter into the Share Purchase Agreement with the Public Investment Corporation (SOC) Limited (registration number 2005/009094/06), a state-owned company registered and duly incorporated in accordance with the laws of the Republic of South Africa, and its Affiliates (“ PIC ”) resulting in gross proceeds from the sale and issuance of 376,884,422 shares of Common Stock of two hundred seventymillion dollars ($270,000,000) of which one hundred thirty-fivemillion dollars ($135,000,000) is payable at the Closing and one hundred thirty-five million dollars ($135,000,000) is payable on the later of 90 days after the Closing and satisfaction of the conditions set forth in the Share Purchase Agreement (the “ Financing ”). K.The board of directors of CEI, upon the recommendation of a special committee consisting of independent members of the board of directors of CEI (the “ Special Committee ”), has (i)approved the terms of this Agreement, the Transaction Documents and all transactions contemplated hereby and thereby (taken as a whole, the “ Transactions ”), (ii)determined that the Transactions are fair to and in the best interest of CEI and the Minority Stockholders, and (iii)resolved to recommend that the stockholders of CEI approve (A)this Agreement, including the issuance of (1)the Consideration Shares to Allied and the potential issuance of the Second Shares to Allied pursuant to Section10.9(c) , and (2)the potential issuance of the Conversion Shares (as such term is defined in the Convertible Note) to Allied upon any conversion of the Convertible Note, (B)the Share Purchase Agreement, including the Financing and sale and issuance of shares of Common Stock to PIC pursuant thereto, (C)the CEI Certificate Amendment and (D) the declaration and payment of the Special Dividend. L.The board of directors of Allied has considered and has declared advisable this Agreement, the Transaction Documents and the Transactions. AGREEMENT NOW, THEREFORE, in consideration of the foregoing and the respective representations, warranties, covenants and agreements set forth herein, and intending to be legally bound hereby, the Parties agree as follows: -2- ArticleI Transfer of Contract Rights; Related Transactions Section1.1 Transfer of Transferred Interests . Subject to the terms and conditions contained herein, each of the CEI Parties will acquire or cause to be acquired, and each of the Allied Parties will transfer or cause to be transferred, all of the rights, title and interest of the Allied Parties in and to the Transferred Interests. The transfer of the Contract Rights related to the PSC shall be made by novation of all of Allied’s and CINL’s right, title and interest in and to the PSC, together with all of Allied’s and CINL’s liabilities and obligations attributable to or arising from operations on the OMLs or under or with respect to the Transferred Contracts from and after the Closing. Such novation shall be subject to the terms of the Novation Agreement in substantially the form of AnnexI , which shall be executed concurrently with this Agreement but effective at the Closing. The transfer of some or all of the Transferred Contracts and Other Assets shall be made by assignment and sale of all of Allied’s and CINL’s right, title and interest in and to the Transferred Contracts and Other Assets; provided , however , that if Allied or CINL cannot assign any of its right, title and interest in and to any of the Transferred Contracts or Other Assets to the CEI Parties, then Allied or CINL, as applicable, shall retain and hold such right, title and interest for the benefit of the CEI Parties. With respect to any Transferred Contracts retained by Allied or CINL pursuant to the previous sentence, the CEI Parties shall reimburse Allied for the direct costs payable to the counterparty for the benefits received by the CEI Parties under any retained Transferred Contracts, but any such reimbursement shall exclude any general and administrative costs incurred by Allied or CINL, as applicable. Such assignment shall be subject to the terms of the Assignment and Bill of Sale in substantially the form of AnnexJ , which shall be effective at the Closing. Section1.2 Complete Transfer . Each of the Allied Parties represents and warrants that the transfer of the Transferred Interests pursuant to the Novation Agreement, the Assignment and Bill of Sale and this Agreement constitutes a complete transfer of all of the Transferred Interests, free and clear of (a)all Liens on the OMLs and the Transferred Interests and (b)any material adverse contractual obligations other than the OMLs, the PSC and the Transferred Contracts, and the Allied Parties reserve no rights to market or otherwise transfer any interest in and to the OMLs or the Transferred Interests, except as otherwise provided in the Transaction Documents. For the avoidance of doubt, upon Closing neither CEI nor CPL shall have any obligation to any of the Allied Parties to support, maintain, offer, or do any other act relating to the OMLs, the PSC or the Transferred Interests other than as set forth herein, in the Novation Agreement, the Assignment and Bill of Sale or in the other Transaction Documents. Notwithstanding the foregoing, for the avoidance of doubt, the Allied Parties expressly retain all right, title and interest in and to any claim or counterclaim that they may have asserted or may be entitled to assert against NAE, or any Affiliate thereof, in any Action, including the Actions described in Allied Disclosure Schedule 4.5 (collectively, the “ NAE Claims ”). Section1.3 Release and Discharge . At the Closing, except as otherwise provided for in the Transaction Documents, the Allied Parties on the one hand, and the CEI Parties on the other hand, hereby release and discharge each other from further obligations to each other with respect to the Contract Rights (other than as stockholders of CEI) and the Other Assets and their respective rights against each other with respect to the Transferred Interests are cancelled; provided , however , that the foregoing does not affect (x) the continuing validity and enforceability of existing intercompany accounts between the Allied Parties, or any of them, on the one hand and the CEI Parties, or any of them on the other, or (y) the Amended and Restated Promissory Note and CEI’s obligations thereunder. -3- Section1.4 No Assumption of Liabilities . Except as otherwise provided for in the Transaction Documents, this Agreement does not transfer, the CEI Parties do not assume and the CEI Parties expressly disclaim any and all liabilities, costs, debts, claims and obligations of the Allied Parties relating to the OMLs, the PSC or the Transferred Contracts or otherwise. Except as otherwise provided for in the Transaction Documents, no CEI Party shall have any obligation to any Allied Party with respect to the OMLs, the PSC or the Transferred Interests arising from facts existing or events occurring at or prior to the Closing. ArticleII Consideration; Adjustments to Consideration Section2.1 Consideration Shares . At the Closing, CEI shall issue to Allied or its designee(s), 497,454,857shares of Common Stock (the “ Consideration Shares ”). Section2.2 Cash Consideration . (a) Closing Cash Consideration . At the Closing, CEI shall pay to Allied cash in the amount of eighty-five million dollars ($85,000,000) in immediately available funds to an account designated by Allied at least two (2)Business Days prior to the Closing (the “ Closing Cash Consideration ”). (b) Convertible Note . At the Closing, CEI shall execute and deliver to and in favor of Allied the Convertible Note. (c) Deferred Cash Consideration . No later than two (2) Business Days following the Second Closing pursuant to the Financing, CEI shall pay to Allied cash in the amount of eighty-five million dollars ($85,000,000) plus (if positive) or minus (if negative) the Deferred Adjustment Amount in immediately available funds to an account designated by Allied at least two (2) Business Days prior to the anticipated Second Closing Date (as notified to the Allied Parties by the CEI Parties) for the sale of the Second Shares pursuant to the Financing (the“ Deferred Cash Consideration ”). Section2.3 Determination of the Adjusted Cash Consideration . (a) Determination of Adjustments . As soon as reasonably practicable prior to the Closing (and in any event, by not later than ten (10) Business Days prior thereto), Allied shall prepare in good faith and deliver to CEI a statement setting forth a reasonable estimate of all Adjustments that are expected to be required as of the Second Closing (the “ Estimated Adjustments Statement ”), together with copies of any information and all supporting data that is material to the preparation of the Estimated Adjustments Statement. As soon as reasonably practicable following Closing but no later than thirty (30) days following the Closing Date, CEI shall prepare and deliver to Allied a statement setting forth the Adjustments as of the Closing (the “ Final Adjustments Statement ”), together with copies of any information and all supporting data that is material to the preparation of the Final Adjustments Statement. The Final Adjustments Statement shall present a comparison of the amounts contained on the Estimated Adjustments Statement and set forth any net amount that should be added to or reduced from the Deferred Cash Consideration. The Estimated Adjustments Statement and Final Adjustments Statement shall be prepared in accordance with the principles set out in Annex D (Adjustments) and in the form set forth in Annex E (Adjustment Statements). Upon the reasonable request of either Party, the other Party shall discuss in good faith the preparation of the Estimated Adjustments Statement or the Final Adjustments Statement, as appropriate; provided, however, that Allied shall only be entitled to dispute any proposed Adjustment in accordance with the procedure set out in Section2.3(b) below. -4- (b) Dispute or Acceptance of Adjustments. Within thirty (30) days (the “ Dispute Period ”) of delivery to Allied of the Final Adjustments Statement, Allied shall send written notice (the “ Dispute Notice ”) to CEI of any item or items on the Final Adjustments Statement that it wishes to dispute, together with the reasons for such dispute and a list of proposed recalculations of Adjustments. If a Dispute Notice is received by CEI, the procedures in Section2.3(d) below shall be followed. (c) Access to Data. Allied shall have the right to verify the Final Adjustments Statement and CEI shall provide Allied with all supporting data and reasonable assistance and access to books and records of account, documents, files and papers and information, whether such information is in hard copy or stored electronically, that Allied reasonably requires for the purposes of verifying the Final Adjustments Statement. (d) Resolution of Disputes. If a Dispute Notice is received by CEI, Allied and CEI shall attempt to resolve in writing the item or items disputed by Allied. If such item or items in dispute are not resolved in writing between Allied and CEI within ten (10) Business Days of receipt by CEI of the Dispute Notice, the item or items in dispute shall be referred to the Independent Accountants for determination pursuant to the procedures in Section2.3(e) . (e) Procedures for Independent Accountants. The Independent Accountants shall act on the following basis: (i) the Independent Accountants shall act as experts and not as arbitrators; (ii) the Parties will take all necessary corporate or other action to retain the Independent Accountants within five(5) Business Days of the expiration of the time period set forth in Section2.3(d) , including the payment of any retainer, which shall be paid 50% by CEI and 50% by Allied; (iii) the item or items in dispute shall be delivered together with all reasonably necessary supporting documentation to the Independent Accountants in writing by Allied and/or CEI at the same time as the retention of the Independent Accountants pursuant to Section2.3(e)(ii) above, with copy to the other Party; -5- (iv) the Independent Accountants shall decide the procedure to be followed in the determination of resolving the disputed items, which procedure shall not exceed sixty (60) days following delivery of the item or items in dispute to the Independent Accountants pursuant to Section2.3(e)(iii) above; (v) CEI and Allied shall each provide (and to the extent they are reasonably able, shall procure that their respective Representatives provide) the Independent Accountants promptly with all information, in writing, which the Independent Accountants reasonably require and the Independent Accountants shall be entitled (to the extent they consider it appropriate) to base their opinion on such information and on the accounting and other records relating to the Transferred Interests; and (vi) the determination of the Independent Accountants shall be final and binding on the Parties; and each Party shall bear one-half of the costs of the determination, including the fees and expenses of the Independent Accountants. (f) Payment of Disputed Amounts. Following referral to the Independent Accountants of a disputed item or items pursuant to Section2.3(d) , within ten (10) Business Days of determination by the Independent Accountants of any disputed Adjustment, Allied or CEI, as the case may be, shall pay to the other Party the amount due together with interest at the Agreed Rate on that amount for the period from and including the Closing Date up to, but excluding, the date of actual payment. Such amount shall be paid in immediately available funds to an account designated by CEI or Allied, as the case may be, at least two (2)Business Days prior to the date of such payment. (g) Delayed Adjustments . If, within one year of the Closing Date, any Allied Party, on the one hand, or any CEI Party, on the other hand, makes any payment or receives revenue that should have been accounted for as an item of Adjustment on the Final Adjustment Statement had the payment been made or the revenue received prior to such statement becoming final under this Section2.3 , the Party (i) making the payment will promptly invoice the other Party for the payment amount, including appropriate back-up (e.g., vendor invoices, cancelled checks or other evidence of payment) and the invoiced party will pay the amount due within thirty (30) days of the invoice date or (ii) receiving the revenue will pay over the proceeds promptly upon receipt, and provide evidence of any lawful or otherwise proper deductions therefrom. Any disputes over amounts invoiced or proceeds paid under this Section2.3(g) will be resolved according to the procedures of Section2.3(b) through Section2.3(e) above. ArticleIII The Closing Section3.1 Closing . The closing (the “ Closing ”) of the Transactions shall take place at the offices of Sidley Austin LLP located at 1000 Louisiana, Suite 6000 in Houston, Texas, 77002 commencing at 9:00a.m. local time on the third (3rd) Business Day following the satisfaction or waiver of all conditions and obligations of the Parties to consummate the Transactions contemplated hereby (other than conditions and obligations with respect to actions that the respective Parties will take at Closing), or on such other date and at such other time as the Parties may mutually determine (the “ Closing Date ”). -6- Section3.2 Deliveries of the Parties . At the Closing, (i)the Allied Parties shall deliver or cause to be delivered to the CEI Parties, one or more executed counterparts of each Transaction Document to which each such Person is a party and the certificates, opinions, other Contracts and documents required by Section9.3 hereof and (ii)the CEI Parties shall deliver or cause to be delivered to the Allied Parties, the Closing Cash Consideration, the Consideration Shares and one or more executed counterparts of each Transaction Document to which each such Person is a party and the certificates, opinions, other Contracts and documents required by Section9.2 hereof. ArticleIV Representations and Warranties of the Allied Parties Subject to the exceptions set forth in the schedule of exceptions, which shall state the specific subsection of this ArticleIV to which each disclosure or exception is made by the Allied Parties and attached hereto (the “ Allied Disclosure Schedules ”), the Allied Parties jointly and severally represent and warrant to the CEI Parties as of the date hereof and as of the Closing as follows: Section4.1 Organization and Standing . Each of the Allied Parties is duly organized, validly existing and in good standing under the laws of its respective jurisdiction of incorporation or organization. Each of the Allied Parties is duly qualified to do business in each of the jurisdictions in which the property owned, leased or operated by it or the nature of the business which it conducts requires qualification, except where the failure to so qualify would not reasonably be expected, individually or in the aggregate, to result in an Allied Material Adverse Effect. Each of the Allied Parties has all requisite power and authority to own, lease and operate the OMLs and to carry on its business as now being conducted pursuant to the OMLs, the PSC and the Transferred Contracts. The Allied Parties have made available to CEI true and complete copies of the Allied Constituent Instruments. Section4.2 Power and Authority . Each of the Allied Parties has all requisite corporate power and authority to execute and deliver this Agreement and the Transaction Documents to which it is a party and to consummate the Transactions contemplated hereby and thereby. The execution and delivery by each of the Allied Parties of this Agreement and each of the Transaction Documents to which it is a party and the consummation by it of the Transactions have been duly authorized and approved by the board of directors or other governing body of such Person; such authorization and approval remains in effect and has not been rescinded or qualified in any respect; and no other proceeding on the part of any such Person is necessary to authorize this Agreement, the Transaction Documents to which it is party or the consummation of the Transactions contemplated hereby and thereby. Each of this Agreement and the Transaction Documents to which any Allied Party is a party has been duly executed and delivered by such Person and constitutes the valid and binding obligation of each of the Allied Parties, enforceable against the Allied Parties in accordance with its terms, except as enforceability may be limited by applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent transfer or similar laws of general application now or hereafter in effect affecting the rights and remedies of creditors and by general principles of equity (regardless of whether enforcement is sought in a proceeding at law or in equity). -7- Section4.3 No Conflicts . Neither the execution and delivery of this Agreement or any of the Transaction Documents by the Allied Parties, compliance by any of them with the terms hereof and thereof nor consummation of the Transactions will (a)conflict with, or result in any violation of or default (with or without notice or lapse of time, or both) under, or give rise to a right of termination, cancellation or acceleration of any obligation or to loss of a material benefit under, or result in the creation of any Lien upon any of the Transferred Interests under any provision of: (i)any Allied Constituent Instrument; (ii)any material Contract to which any of the Allied Parties is a party or to or by which it (or any of its assets and properties) is subject or bound; (iii)any applicable Law or Legal Requirement; or (iv)any Allied Material Permit; (b)result in any material Judgment being entered, brought into force or otherwise made applicable to any of the Transferred Interests; or (c)terminate or modify, or give any third Person the right to terminate or modify, the provisions or terms of any of the OMLs, the PSC or the Transferred Contracts. Section4.4 Representations Related to the OMLs, the PSC and the Transferred Contracts . (a) The OMLs, the PSC and Transferred Contracts . Each of the OMLs, the PSC and the Transferred Contracts is valid, binding and in full force and effect in all material respects and enforceable by and against the Allied Parties, as applicable, in accordance with its terms. None of the Allied Parties is in violation of, or in default under (nor does there exist any condition which upon the passage of time or the giving of notice would cause such a violation of, or default under), any of the OMLs, the PSC or the Transferred Contracts to which any Allied Party is a party, except for violations or defaults that would not, individually or in the aggregate, reasonably be expected to result in an Allied Material Adverse Effect; and, except as set forth on Allied Disclosure Schedule4.4(a) , to the Allied Parties’ Knowledge, no other Person has violated or breached, or committed any default under, any of the OMLs, the PSC or the Transferred Contracts, except for violations, breaches and defaults that, individually or in the aggregate, have not had and would not reasonably be expected to have an Allied Material Adverse Effect. No party to the OMLs, the PSC or the Transferred Contracts has terminated or, to the Allied Parties’ Knowledge, threatened termination of any of the OMLs, the PSC or the Transferred Contracts with any of the Allied Parties. To the Allied Parties’ Knowledge, no other party to any of the OMLs, the PSC or the Transferred Contracts is in material default thereunder and none of the Allied Parties has received any written notice regarding any actual or possible violation or breach of, or default under, any of the OMLs, the PSC or the Transferred Contracts, except in each such case for defaults, acceleration rights, termination rights and other rights that have not had and would not reasonably be expected to have an Allied Material Adverse Effect. No event or claim of force majeure has occurred under any of the OMLs, the PSC or the Transferred Contract. There have been no written claims by any Governmental Authority to terminate any of the OMLs, the PSC or the Transferred Contracts. To the Allied Parties’ Knowledge, none of the OMLs, the PSC or the Transferred Contracts infringe upon the rights of any third Person. -8- (b) Completeness of OMLs and the PSC . The OMLs contain the entirety of the obligation of the Allied Parties to any Governmental Authority of the Federal Republic of Nigeria with respect to the interests that are subject to the PSC. No Allied Party is a party to any Contract relating to or affecting the OMLs or the Contract Rights other than the OMLs, the PSC, the Transferred Contracts and Contracts that will not survive the Closing, each of which is disclosed on Allied Disclosure Schedule 4.4(b) . (c) No Claims . Except as set forth on Allied Disclosure Schedule 4.4(c) , there is no Action pending, or, to the Allied Parties’ Knowledge, threatened, before any Governmental Authority with respect to the OMLs, the PSC or the Transferred Interests. (d) Funding and Other Obligations . No work program or operations or funding commitment exists or has been proposed by the Allied Parties or any other party to any of the OMLs, the PSC or the Transferred Contracts under the OMLs, the PSC or Transferred Contracts, except as has been disclosed to the CEI Parties in writing or as set forth in the PSC or the Transferred Contracts. Upon the consummation of the Transactions, neither CEI nor CPL will be subject to any obligation to pay any Person any net profits interests, production payments, royalties or other fixed or contingent amounts based upon the sale, license, distribution or other use or exploitation of the OMLs, except as set forth in the PSC or under applicable Law. Except as set forth on Allied Disclosure Schedule 4.4(d) , no Allied Party is subject to any obligation to pay any Person any net profits interests, production payments, royalties or other fixed or contingent amounts based upon the sale, license, distribution or other use or exploitation of the OMLs, except as set forth in the PSC or under applicable Law. There are no bonds, letters of credit, guarantees, deposits or other security furnished by the Allied Parties or any Affiliate of the Allied Parties relating to the OMLs, the PSC or the Transferred Contracts. None of the interests of the Allied Parties in the OMLs, the PSC and the Transferred Interests are subject to any preferential rights to purchase, rights of first opportunity or similar rights, or any required third-party consents to assignment that may be applicable to the Transactions other than as may be specified in the OMLs or the Transferred Contracts. (e) No Limitations on Transfer . From and after the Closing, no CEI Party will be subject to any limitations, obligations or restrictions with regard to the sale, license, distribution or other transfer or exploitation of the Transferred Interests, except as set forth in the OMLs, the PSC, the Transferred Contracts, applicable stock exchange rules or applicable Law. (f) Complete Transfer . The transfer of the Transferred Interests pursuant to the Novation Agreement and the Assignment and Bill of Sale, as the case may be, constitutes a complete transfer, free and clear of all Liens, of all of the Allied Parties’ economic interest in the OMLs and all rights, title and interest in and to the Transferred Interests, and the Allied Parties reserve no rights to market or otherwise transfer any interest in the OMLs or the Transferred Interests, except as otherwise provided in the Transaction Documents. For the avoidance of doubt, neither CEI nor CPL shall have any obligation to any of the Allied Parties to support, maintain, offer, or do any other act relating to the OMLs or the PSC other than as set forth herein or in the Transaction Documents, and the CEI Parties may dispose of the Contract Rights, at their sole discretion, subject only to any approval rights maintained by Governmental Authorities, applicable stock exchange rules and applicable shareholder and board approval requirements. -9- Section4.5 Litigation . As of the date of this Agreement, there is no Action pending or threatened in writing against any of the Allied Parties or, to the Allied Parties’ Knowledge, any of the other parties to the OMLs, the PSC or the Transferred Contracts, by any Governmental Authority or by any Person that (a)adversely affects or challenges the legality, validity or enforceability of this Agreement, the Contract Rights, the OMLs, the PSC or the Transferred Contracts, (b)if there were an unfavorable decision, individually or in the aggregate, would reasonably be expected to result in an Allied Material Adverse Effect or (c) except as set forth on Allied Disclosure Schedule 4.5 , is otherwise related to the Transferred Interests, the OMLs or the PSC. As of the date of this Agreement, there is no Judgment imposed upon any of the Allied Parties or, to the Allied Parties’ Knowledge, any of the other parties to the OMLs, the PSC or the Transferred Contracts, that would prevent, enjoin, alter or materially delay any of the Transactions, or that would reasonably be expected to result in an Allied Material Adverse Effect. Section4.6 Consents and Approvals . Except as disclosed on Allied Disclosure Schedule4.6 , no Consent to which any of the OMLs, the PSC or the Transferred Contracts is subject is currently required, or will be required following the Closing, to be obtained or made by any of the Allied Parties, in connection with the execution, delivery and performance of this Agreement or the consummation of the Transactions, except for (a)such Consents as may be required under applicable state securities Laws and the securities Laws of any country outside of the United States; and (b)such other Consents that, if not obtained or made, would not have an Allied Material Adverse Effect. Section4.7 Licenses, Permits, Etc . The Allied Parties possess, or will possess prior to the Closing, all Permits required by Law to be held by them that are material in connection with business related to the OMLs, the PSC and the Transferred Contracts (the “ Allied Material Permits ”). As of the date of this Agreement, all such Allied Material Permits are in full force and effect. Section4.8 Material Contracts and Commitments . Other than the OMLs, the PSC, the Transferred Contracts and the Transaction Documents, there are no material Contracts to which any Allied Party or any Affiliate of an Allied Party is a party that will be binding on CEI or any of its Subsidiaries after the consummation of the Transactions. Section4.9 Taxes . Each of the Allied Parties has timely filed, or has caused to be timely filed on its behalf, all Tax Returns required by any Law to be filed by or with respect to it in connection with the OMLs, the PSC and the Transferred Interests, either separately or as a member of a group of corporations, pursuant to applicable Legal Requirements. All such Tax Returns filed by (or that include on a consolidated basis) any of the Allied Parties were (and, as to a Tax Return not filed as of the date hereof, will be) in all respects true, complete and accurate, except to the extent any failure to file or any inaccuracies in any filed Tax Returns, individually or in the aggregate, would not reasonably be expected to have an Allied Material Adverse Effect. There are no unpaid Taxes in respect of the OMLs, the PSC or the Transferred Interests due or claimed to be due by any Governmental Authority in charge of taxation of any jurisdiction, nor any claim for additional Taxes in respect of the OMLs, the PSC or the Transferred Interests due or for any period for which Tax Returns have been filed, except to the extent any failure to file or any inaccuracies in any filed Tax Returns, individually or in the aggregate, have not had and would not reasonably be expected to have an Allied Material Adverse Effect. Any deficiencies proposed as a result of any Governmental Authority taking any Action with respect to any Tax Return has been paid or settled, and there are no present disputes as to Taxes in respect of the OMLs, the PSC or the Transferred Interests payable by any of the Allied Parties. There are no Liens for Taxes against any of the OMLs, the PSC or the Transferred Interests and, to the Allied Parties’ Knowledge, there is no basis for any such Lien. -10- Section4.10 Brokers; Schedule of Fees and Expenses . No broker, investment banker, financial advisor or other Person is entitled to any broker’s, finder’s, financial advisor’s or other similar fee or commission in connection with this Agreement or the Transactions based upon arrangements made by or on behalf of the Allied Parties. Section4.11 OML Financial Statements; Undisclosed Liabilities . (a)
